IN THE
                          TENTH COURT OF APPEALS



                                  No. 10-16-00207-CR

                         IN RE WILLIAM M. WINDSOR


                                 Original Proceeding



                           MEMORANDUM OPINION

       Relator William M. Windsor’s petition for writ of mandamus against the

Respondent trial-court judge is denied, and his petition for writ of mandamus against the

Respondent district clerk is dismissed for lack of jurisdiction.

                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Justice Davis concurring)
Denied and dismissed
Opinion delivered and filed August 31, 2016
Do not publish
[OT06]